DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

            The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

           Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of copending Application No. 17/397,403 in view of AN-1033 (“Delay Variation Measurement and Compensation”, Application Note, Renesas, February 8, 2019).
This is a provisional nonstatutory double patenting rejection.


           Re claim 1,
          Claim 1 of copending Application No. 17/397,403 recites of a method comprising: generating a SYNC output signal, the SYNC output signal indicating when to update a time of day counter; feeding back the SYNC output signal to an input terminal as a SYNC feedback signal; determining a time difference between the SYNC input signal and the SYNC feedback signal; and adjusting a timing of the SYNC output signal based on the time difference. However, the copending Application No. 17/397,403 does not recite of determining a clock edge of a first system clock signal closest in time to a transition of a SYNC input signal and determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal.
             AN-1033 discloses of a method comprising: determining a clock edge (Fig.2) of a first system clock signal (IN to the ZDB PLL of Fig.1) closest in time to a transition of a SYNC input signal (input to R after divider, Fig.1 and Fig.5) (IN and PD input R, closest edge as shown in Fig.2) and determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal (phase detector, Fig.1 and Page 3).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a clock edge of a first system clock signal closest in time to a transition of a SYNC input signal so as to perform time alignment.



           Re claim 2,
          Claim 2 of copending Application No. 17/397,403 recites of further comprising: generating a second system clock signal in a phase-locked loop; and generating the SYNC output signal by dividing the second system clock signal. AN-1033 further discloses of generating the SYNC output signal by dividing the second system clock signal in a divider circuit (divider circuit after the VCO as shown in Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a divider circuit to successfully perform the function of dividing the second system clock signal to generate the SYNC output signal.

           Re claim 3,
          Claims 3 – 4  of copending Application No. 17/397,403 recite of further comprising: adjusting a divide value of the divider circuit to adjust the timing of the SYNC output signal based on the time difference; determining a residue of the time difference according to a remaining time difference not accounted for by adjusting the divide value (claim 3); and adjusting the phase-locked loop based on the residue as part of adjusting the timing of the SYNC output signal (claim 4).

           Re claim 4,
          Claim 5 of copending Application No. 17/397,403 recites of generating a first time stamp based on receipt of the SYNC input signal; generating a second time stamp based on receipt of the SYNC feedback signal; and generating the time difference by determining a difference between the first time stamp and the second time stamp. AN-1033 discloses of a method comprising: determining a clock edge (Fig.2) of a first system clock signal (IN to the ZDB PLL of Fig.1) closest in time to a transition of a SYNC input signal (input to R after divider, Fig.1 and Fig.5) (IN and PD input R, closest edge as shown in Fig.2) and determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal (phase detector, Fig.1 and Page 3) (see claim 1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have also time stamped the respective edges of the first system clock signal to determine the closest one to the second stamp and to have accurately determined the time difference by using the first time stamp and the closest one.
           
           Re claim 5,
          Claim 6 of copending Application No. 17/397,403 recites of further comprising: adjusting the timing of the SYNC output signal based on the time difference to obtain a zero delay SYNC output signal such that a time difference between the first system clock signal and the SYNC output signal is substantially zero.

           Re claim 6,
          Claim 7 of copending Application No. 17/397,403 recites of wherein adjusting the timing of the SYNC output signal includes, making a coarse adjustment based on the time difference, the coarse adjustment being a change to a divide value used to generate the SYNC output signal by dividing the second system clock signal; determining a residue based on a remaining time difference after the coarse adjustment; and making a fine adjustment based on the residue by adjusting the phase-locked loop.

           Re claim 7,
          Claim 8 of copending Application No. 17/397,403 recites of further comprising: making the fine adjustment in a plurality of steps.

           Re claim 8,
          Claim 9 of copending Application No. 17/397,403 recites of further comprising: making the fine adjustment by adjusting a feedback divider divide value in a feedback divider of the phase-locked loop.

          Re claim 9,
          Claim 10 of copending Application No. 17/397,403 recites of further comprising: after adjusting the timing of the SYNC output signal based on the time difference, waiting for a predetermined time period; and responsive to an end of the predetermined time period, readjusting the timing of the SYNC output signal based a newly determined time difference between a transition of a later SYNC output signal and a later SYNC input signal. AN-1033 discloses determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal (phase detector, Fig.1 and Page 3) (see claim 1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the newly determined time difference be between the clock edge of the first system clock signal and a transition of the SYNC feedback signal for accurate time alignment.

          Re claim 10,
          Claim 11 of copending Application No. 17/397,403 recites of an apparatus comprising: a first input terminal to receive an input SYNC signal; a phase-locked loop to generate a second system clock signal (local system clock); a divider circuit to divide the second system clock signal and generate a SYNC output signal; a time of day counter coupled to the SYNC output signal and configured to update a count value responsive to the SYNC output signal; a second input terminal coupled to receive the SYNC output signal as a feedback SYNC signal; control logic configured: to determine a time difference between the SYNC input signal and the SYNC output signal (arithmetic logic); and to adjust a timing of the SYNC output signal based on the time difference (control logic). However, the copending Application No. 17/397,403 does not recite of a second input terminal to receive a first system clock signal; the phase-locked loop coupled to the first system clock signal; determining a clock edge of a first system clock signal closest in time to a transition of a SYNC input signal and determine the time difference between the transition of the SYNC feedback signal and the closest edge of the first system clock signal.
             AN-1033 discloses of a method comprising: a second input terminal to receive a first system clock signal (IN to ZDB-PLL, Fig.1); a phase-locked loop (ZDB-PLL, Fig.1) is coupled to the first system clock signal and generates a second system clock signal (VCO output, Fig.1); determining a clock edge of a first system clock signal (IN to the ZDB PLL of Fig.1) closest in time to a transition of a SYNC input signal (input to R after divider, Fig.1 and Fig.5) (IN and PD input R, Fig.2) and determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal (phase detector, Fig.1 and Page 3).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an input clock (first system clock ) for being able to have a PLL operation and have determined a clock edge of the first system clock signal closest in time to a transition of a SYNC input signal so as to perform time alignment.

          Re claim 11,
          Claim 12 of copending Application No. 17/397,403 and AN-1033 disclose of further comprising: a first time stamper to provide a first time stamp indicative of the transition of the SYNC input signal; a second time stamper to generate second time stamp indicative of the transition of the feedback SYNC signal; a third time stamper to generate a plurality of time stamps corresponding to edges of the first system clock signal; and wherein the time difference is based on a difference between the first time stamp and one of the plurality of third time stamps (see claim 4).



          Re claim 12,
          Claim 13 of copending Application No. 17/397,403 recites of  wherein the control logic is configured to: determine an adjustment to a divide value of the divider circuit to adjust the timing of the SYNC output signal based on the time difference; and to determine a residue of the time difference after the adjustment to the divide value is determined.

          Re claim 13,
          Claim 14 of copending Application No. 17/397,403 recites of wherein the control logic is configured to: adjust the phase-locked loop based on the residue as part of adjusting the timing of the SYNC output signal.

          Re claim 14,
          Claim 15 of copending Application No. 17/397,403 recites of further comprising: control logic to adjust a timing of the SYNC output signal based on the time difference such that a time difference between subsequent transitions of the SYNC output signal and subsequent corresponding edges of the first system clock signal (clock edge of a SYNC input signal) is substantially zero.

          Re claim 15,
          Claim 16 of copending Application No. 17/397,403 recites of wherein the control logic is configured to, determine a coarse adjustment to the timing of the SYNC output signal based on the time difference, the coarse adjustment being a change to a divide value used in the divider circuit to generate the SYNC output signal; and determine a fine adjustment according to a residue based on a remaining time difference between the first system clock signal (clock edge of a SYNC input signal) and the SYNC output signal after the coarse adjustment.

          Re claim 16,
          Claim 17 of copending Application No. 17/397,403 recites of wherein the fine adjustment is made to the phase-locked loop in multiple steps.

          Re claim 17,
          Claim 18 of copending Application No. 17/397,403 recites of wherein the fine adjustment is made by adjusting a divide value of a feedback divider of the phase-locked loop.

          Re claim 18,
          Claim 19 of copending Application No. 17/397,403 and AN-1033 disclose of further comprising: a timer circuit to count a predetermined time; and responsive to the predetermined time having elapsed after adjusting the timing of the SYNC output signal based on the time difference, the control logic is responsive to readjust the timing of the SYNC output signal based a newly determined time difference between a later SYNC output signal and another edge of the first system clock signal (see claim 9). 



          Re claim 19,
          Claim 20 of copending Application No. 17/397,403 recites of a method comprising receiving a SYNC input signal; generating a first time stamp based on the SYNC input signal; generating a second system clock signal in a phase-locked loop; generating a SYNC output signal by dividing the second system clock signal in a divider circuit; feeding back the SYNC output signal as a SYNC feedback signal; generating a second time stamp based on the SYNC feedback signal; determining a time difference between the SYNC input signal and the SYNC feedback signal based on the first time stamp and the second time stamp; adjusting a timing of the SYNC output signal based on the time difference using a coarse time adjustment by adjusting a divide ratio of the divider circuit and using a fine time adjustment in the phase-locked loop based on a residue of a remainder of the time difference not accounted for by the coarse time adjustment. However, the copending Application No. 17/397,403 does not recite of receiving a first system clock signal; determining a closest edge of the first system clock signal to the first time stamp; determining a time difference between the closest edge of the first system clock signal and the second time stamp.
             AN-1033 discloses of a method comprising: receiving a first system clock signal (IN to ZDB-PLL of Fig.1); determining a clock edge of a first system clock signal (IN to the ZDB PLL of Fig.1) closest in time to a transition of a SYNC input signal (input to R after divider, Fig.1 and Fig.5) (IN and PD input R, Fig.2) and determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal (phase detector, Fig.1 and Page 3).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a closest edge of the first system clock signal in the PLL to the first time stamp so as to perform time alignment.

          Re claim 20,
          Claim 20 of copending Application No. 17/397,403 and AN-1033 recite the limitations of claim 19 as well as AN-1033 disclose of determining the closest edge by comparing the transition  of the SYNC input signal (PD input R, Fig.2) to one or more edges of the first system clock signal (edges 0 – 5, IN, Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the closest edge of the first system clock by identifying the edge closest to the transition of the SYNC input signal so as to perform time alignment.

           Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 and 18 of U.S. Patent No. 11,088,819 in view of AN-1033 (“Delay Variation Measurement and Compensation”, Application Note, Renesas, February 8, 2019).

           Re claim 1,
          Claim 1 of U.S. Patent No. 11,088,819 recites of a method comprising: generating a SYNC output signal, the SYNC output signal indicating when to update a time of day counter; feeding back the SYNC output signal to an input terminal as a SYNC feedback signal; determining a time difference between the SYNC input signal and the SYNC feedback signal; and adjusting a timing of the SYNC output signal based on the time difference. However, U.S. Patent No. 11,088,819 does not recite of determining a clock edge of a first system clock signal closest in time to a transition of a SYNC input signal and determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal.
             AN-1033 discloses of a method comprising: determining a clock edge (Fig.2) of a first system clock signal (IN to the ZDB PLL of Fig.1) closest in time to a transition of a SYNC input signal (input to R after divider, Fig.1 and Fig.5) (IN and PD input R, closest edge as shown in Fig.2) and determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal (phase detector, Fig.1 and Page 3).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a clock edge of a first system clock signal closest in time to a transition of a SYNC input signal so as to perform time alignment.

           Re claim 2,
          Claim 2 of U.S. Patent No. 11,088,819 recites of further comprising: generating a second system clock signal in a phase-locked loop; and generating the SYNC output signal by dividing the second system clock signal. AN-1033 further discloses of generating the SYNC output signal by dividing the second system clock signal in a divider circuit (divider circuit after the VCO as shown in Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a divider circuit to successfully perform the function of dividing the second system clock signal to generate the SYNC output signal.

           Re claim 3,
          Claim 1 of U.S. Patent No. 11,088,819 recites of further comprising: adjusting a divide value of the divider circuit to adjust the timing of the SYNC output signal based on the time difference; determining a residue of the time difference according to a remaining time difference not accounted for by adjusting the divide value; and adjusting the phase-locked loop based on the residue as part of adjusting the timing of the SYNC output signal.

           Re claim 4,
          Claim 3 of U.S. Patent No. 11,088,819 recites of generating a first time stamp based on receipt of the SYNC input signal; generating a second time stamp based on receipt of the SYNC feedback signal; and generating the time difference by determining a difference between the first time stamp and the second time stamp. AN-1033 discloses of a method comprising: determining a clock edge (Fig.2) of a first system clock signal (IN to the ZDB PLL of Fig.1) closest in time to a transition of a SYNC input signal (input to R after divider, Fig.1 and Fig.5) (IN and PD input R, closest edge as shown in Fig.2) and determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal (phase detector, Fig.1 and Page 3) (see claim 1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have also time stamped the respective edges of the first system clock signal to determine the closest one to the second stamp and to have accurately determined the time difference by using the first time stamp and the closest one.
           
           Re claim 5,
          Claim 4 of U.S. Patent No. 11,088,819 recites of further comprising: adjusting the timing of the SYNC output signal based on the time difference to obtain a zero delay SYNC output signal such that a time difference between the first system clock signal and the SYNC output signal is substantially zero.

           Re claim 6,
          Claims 1 and 5 of U.S. Patent No. 11,088,819 recite of wherein adjusting the timing of the SYNC output signal includes, making a coarse adjustment based on the time difference, the coarse adjustment being a change to a divide value used to generate the SYNC output signal by dividing the second system clock signal; determining a residue based on a remaining time difference after the coarse adjustment; and making a fine adjustment based on the residue by adjusting the phase-locked loop.

           Re claim 7,
          Claim 6 of U.S. Patent No. 11,088,819 recites of further comprising: making the fine adjustment in a plurality of steps.

           Re claim 8,
          Claim 7 of U.S. Patent No. 11,088,819 recites of further comprising: making the fine adjustment by adjusting a feedback divider divide value in a feedback divider of the phase-locked loop.

          Re claim 9,
          Claim 8 of U.S. Patent No. 11,088,819 recites of further comprising: after adjusting the timing of the SYNC output signal based on the time difference, waiting for a predetermined time period; and responsive to an end of the predetermined time period, readjusting the timing of the SYNC output signal based a newly determined time difference between a transition of a later SYNC output signal and a later SYNC input signal. AN-1033 discloses determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal (phase detector, Fig.1 and Page 3) (see claim 1).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the newly determined time difference be between the clock edge of the first system clock signal and a transition of the SYNC feedback signal for accurate time alignment.

          Re claim 10,
          Claim 9 of U.S. Patent No. 11,088,819 recites of an apparatus comprising: a first input terminal to receive an input SYNC signal; a phase-locked loop to generate a second system clock signal (local system clock); a divider circuit to divide the second system clock signal and generate a SYNC output signal; a second input terminal coupled to receive the SYNC output signal as a feedback SYNC signal; control logic configured: to determine a time difference between the SYNC input signal and the SYNC output signal (arithmetic logic); and to adjust a timing of the SYNC output signal based on the time difference (control logic). However, the U.S. Patent No. 11,088,819 does not recite of a second input terminal to receive a first system clock signal; the phase-locked loop coupled to the first system clock signal; determining a clock edge of a first system clock signal closest in time to a transition of a SYNC input signal and determine the time difference between the transition of the SYNC feedback signal and the closest edge of the first system clock signal; and a time of day counter coupled to the SYNC output signal and configured to update a count value responsive to the SYNC output signal
             AN-1033 discloses of a method comprising: a second input terminal to receive a first system clock signal (IN to ZDB-PLL, Fig.1); a phase-locked loop (ZDB-PLL, Fig.1) is coupled to the first system clock signal and generates a second system clock signal (VCO output, Fig.1); determining a clock edge of a first system clock signal (IN to the ZDB PLL of Fig.1) closest in time to a transition of a SYNC input signal (input to R after divider, Fig.1 and Fig.5) (IN and PD input R, Fig.2) and determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal (phase detector, Fig.1 and Page 3). AN-1033 discloses of a time of day counter coupled to the SYNC output signal and configured to update a count value responsive to the SYNC output signal (PHY ToD load signal, Fig.5, Page 7 and Paragraph 3, Page 8).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an input clock (first system clock ) for being able to have a PLL operation and have determined a clock edge of the first system clock signal closest in time to a transition of a SYNC input signal so as to perform time alignment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a time of day counter coupled to the SYNC output signal and configured to update a count value responsive to the SYNC output signal for improved system performance.

          Re claim 11,
          Claim 10 of U.S. Patent No. 11,088,819 recites of further comprising: a first time stamper to provide a first time stamp indicative of the transition of the SYNC input signal; a second time stamper to generate second time stamp indicative of the transition of the feedback SYNC signal; a third time stamper to generate a plurality of time stamps corresponding to edges of the first system clock signal; and wherein the time difference is based on a difference between the first time stamp and one of the plurality of third time stamps (see claim 4).

          Re claim 12,
          Claims 9 and 11 of U.S. Patent No. 11,088,819 recites of wherein the control logic is configured to: determine an adjustment to a divide value of the divider circuit to adjust the timing of the SYNC output signal based on the time difference; and to determine a residue of the time difference after the adjustment to the divide value is determined.

          Re claim 13,
          Claim 12 of U.S. Patent No. 11,088,819 recites of wherein the control logic is configured to: adjust the phase-locked loop based on the residue as part of adjusting the timing of the SYNC output signal.

          Re claim 14,
          Claim 13 U.S. Patent No. 11,088,819 recites of further comprising: control logic to adjust a timing of the SYNC output signal based on the time difference such that a time difference between subsequent transitions of the SYNC output signal and subsequent corresponding edges of the first system clock signal (clock edge of a SYNC input signal) is substantially zero.

          Re claim 15,
          Claim 9 of U.S. Patent No. 11,088,819 recites of wherein the control logic is configured to, determine a coarse adjustment to the timing of the SYNC output signal based on the time difference, the coarse adjustment being a change to a divide value used in the divider circuit to generate the SYNC output signal; and determine a fine adjustment according to a residue based on a remaining time difference between the first system clock signal (clock edge of a SYNC input signal) and the SYNC output signal after the coarse adjustment.


          Re claim 16,
          Claim 14 of U.S. Patent No. 11,088,819 recites of wherein the fine adjustment is made to the phase-locked loop in multiple steps.

          Re claim 17,
          Claim 15 U.S. Patent No. 11,088,819 recites of wherein the fine adjustment is made by adjusting a divide value of a feedback divider of the phase-locked loop.

          Re claim 18,
          Claim 16 U.S. Patent No. 11,088,819 and AN-1033 disclose of further comprising: a timer circuit to count a predetermined time; and responsive to the predetermined time having elapsed after adjusting the timing of the SYNC output signal based on the time difference, the control logic is responsive to readjust the timing of the SYNC output signal based a newly determined time difference between a later SYNC output signal and another edge of the first system clock signal (see claim 9). 

          Re claim 19,
          Claim 18 of U.S. Patent No. 11,088,819 recites of a method comprising receiving a SYNC input signal; generating a first time stamp based on the SYNC input signal; generating a second system clock signal in a phase-locked loop; generating a SYNC output signal by dividing the second system clock signal in a divider circuit; feeding back the SYNC output signal as a SYNC feedback signal; generating a second time stamp based on the SYNC feedback signal; determining a time difference between the SYNC input signal and the SYNC feedback signal based on the first time stamp and the second time stamp; adjusting a timing of the SYNC output signal based on the time difference using a coarse time adjustment by adjusting a divide ratio of the divider circuit and using a fine time adjustment in the phase-locked loop based on a residue of a remainder of the time difference not accounted for by the coarse time adjustment. However, the U.S. Patent No. 11,088,819 does not recite of receiving a first system clock signal; determining a closest edge of the first system clock signal to the first time stamp; determining a time difference between the closest edge of the first system clock signal and the second time stamp.
             AN-1033 discloses of a method comprising: receiving a first system clock signal (IN to ZDB-PLL of Fig.1); determining a clock edge of a first system clock signal (IN to the ZDB PLL of Fig.1) closest in time to a transition of a SYNC input signal (input to R after divider, Fig.1 and Fig.5) (IN and PD input R, Fig.2) and determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal (phase detector, Fig.1 and Page 3).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined a closest edge of the first system clock signal in the PLL to the first time stamp so as to perform time alignment.

          Re claim 20,
          Claim 18 of U.S. Patent No. 11,088,819 and AN-1033 recite the limitations of claim 19 as well as AN-1033 disclose of determining the 
closest edge by comparing the transition of the SYNC input signal (PD input R, Fig.2) to one or more edges of the first system clock signal (edges 0 – 5, IN, Fig.2).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have determined the closest edge of the first system clock by identifying the edge closest to the transition of the SYNC input signal so as to perform time alignment.

            Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,088,816. Although the claims at issue are not identical, they are not patentably distinct from each other because:

           Re claim 1,
           Claim 1 of U.S. Patent No. 11,088,816 recites of a method comprising: generating a SYNC output signal, the SYNC output signal indicating when to update a time of day counter; feeding back the SYNC output signal to an input terminal as a SYNC feedback signal; determining a clock edge of a first system clock signal closest in time to a transition of a SYNC input signal; determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal; and adjusting a timing of the SYNC output signal based on the time difference.
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

           Re claim 2,
           Claim 2 of U.S. Patent No. 11,088,816 recites of further comprising: generating a second system clock signal in a phase-locked loop; and generating the SYNC output signal by dividing the second system clock signal in a divider circuit.

           Re claim 3,
           Claim 3 of U.S. Patent No. 11,088,816 recites of further comprising: adjusting a divide value of the divider circuit to adjust the timing of the SYNC output signal based on the time difference; determining a residue of the time difference according to a remaining time difference not accounted for by adjusting the divide value; and adjusting the phase-locked loop based on the residue as part of adjusting the timing of the SYNC output signal.

           Re claim 4,
           Claim 4 of U.S. Patent No. 11,088,816 recites of further comprising: generating a first time stamp based on the transition of the SYNC input signal; generating a second time stamp based on the transition of the SYNC feedback signal; generating a plurality of third time stamps corresponding to respective edges of the first system clock signal; determining a closest one of the plurality of third time stamps to the second time stamp; and generating the time difference by determining a difference between the first time stamp and the closest one of the plurality of third time stamps.

           Re claim 5,
           Claim 5 of U.S. Patent No. 11,088,816 recites of 5. The method as recited in claim 2 further comprising: adjusting the timing of the SYNC output signal based on the time difference to obtain a zero delay SYNC output signal such that a time difference between the first system clock signal and the SYNC output signal is substantially zero.
           Re claim 6,
           Claim 6 of U.S. Patent No. 11,088,816 recites of wherein adjusting the timing of the SYNC output signal includes, making a coarse adjustment based on the time difference, the coarse adjustment being a change to a divide value used to generate the SYNC output signal by dividing the second system clock signal; determining a residue based on a remaining time difference after the coarse adjustment; and making a fine adjustment based on the residue by adjusting the phase-locked loop.

           Re claim 7,
           Claim 7 of U.S. Patent No. 11,088,816 recites of further comprising: making the fine adjustment in a plurality of steps.


           Re claim 8,
           Claim 8 of U.S. Patent No. 11,088,816 recites of further comprising: making the fine adjustment by adjusting a feedback divider divide value in a feedback divider of the phase-locked loop.

           Re claim 9,
           Claim 9 of U.S. Patent No. 11,088,816 recites of further comprising: after adjusting the timing of the SYNC output signal based on the time difference, waiting for a predetermined time period; and responsive to an end of the predetermined time period, readjusting the timing of the SYNC output signal based a newly determined time difference between a transition of a later SYNC feedback signal and another edge of the first system clock signal.

           Re claim 10,
           Claim 10 of U.S. Patent No. 11,088,816 recites of an apparatus comprising: a first input terminal to receive an input SYNC signal; a second input terminal to receive a first system clock signal; a phase-locked loop is coupled to the first system clock signal and generates a second system clock signal; a divider circuit to divide the second system clock signal and generate a SYNC output signal; a time of day counter coupled to the SYNC output signal and configured to update a count value responsive to the SYNC output signal; a second input terminal coupled to receive the SYNC output signal as a feedback SYNC signal; control logic configured: to determine a closest edge of the first system clock signal to a transition of the SYNC input signal corresponding to a transition of the SYNC feedback signal; to determine a time difference between the transition of the SYNC feedback signal and the closest edge of the first system clock signal; and to adjust a timing of the SYNC output signal based on the time difference.
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

           Re claim 11,
           Claim 11 of U.S. Patent No. 11,088,816 recites of further comprising: a first time stamper to provide a first time stamp indicative of the transition of the SYNC input signal; a second time stamper to generate second time stamp indicative of the transition of the feedback SYNC signal; a third time stamper to generate a plurality of time stamps corresponding to edges of the first system clock signal; and wherein the time difference is based on a difference between the first time stamp and one of the plurality of third time stamps.



           Re claim 12,
           Claim 12 of U.S. Patent No. 11,088,816 recites of wherein the control logic is configured to: determine an adjustment to a divide value of the divider circuit to adjust the timing of the SYNC output signal based on the time difference; and to determine a residue of the time difference after the adjustment to the divide value is determined.

           Re claim 13,
           Claim 13 of U.S. Patent No. 11,088,816 recites of wherein the control logic is configured to: adjust the phase-locked loop based on the residue as part of adjusting the timing of the SYNC output signal.

           Re claim 14,
           Claim 14 of U.S. Patent No. 11,088,816 recites of further comprising: control logic to adjust a timing of the SYNC output signal based on the time difference such that a time difference between subsequent transitions of the SYNC output signal and subsequent corresponding edges of the first system clock signal is substantially zero.

           Re claim 15,
           Claim 15 of U.S. Patent No. 11,088,816 recites of wherein the control logic is configured to, determine a coarse adjustment to the timing of the SYNC output signal based on the time difference, the coarse adjustment being a change to a divide value used in the divider circuit to generate the SYNC output signal; and determine a fine adjustment according to a residue based on a remaining time difference between the first system clock signal and the SYNC output signal after the coarse adjustment.

           Re claim 16,
           Claim 16 of U.S. Patent No. 11,088,816 recites of wherein the fine adjustment is made to the phase-locked loop in multiple steps.

           Re claim 17,
           Claim 17 of U.S. Patent No. 11,088,816 recites of wherein the fine adjustment is made by adjusting a divide value of a feedback divider of the phase-locked loop.

           Re claim 18,
           Claim 2 of U.S. Patent No. 11,088,816 recites of further comprising: a timer circuit to count a predetermined time; and responsive to the predetermined time having elapsed after adjusting the timing of the SYNC output signal based on the time difference, the control logic is responsive to readjust the timing of the SYNC output signal based a newly determined time difference between a later SYNC output signal and another edge of the first system clock signal. .

           Re claim 19,
           Claim 19 of U.S. Patent No. 11,088,816 recites of a method comprising receiving a SYNC input signal; receiving a first system clock signal; generating a first time stamp based on the SYNC input signal; generating a second system clock signal in a phase-locked loop; generating a SYNC output signal by dividing the second system clock signal in a divider circuit; feeding back the SYNC output signal as a SYNC feedback signal; generating a second time stamp based on the SYNC feedback signal; determining a closest edge of the first system clock signal to the first time stamp; determining a time difference between the closest edge of the first system clock signal and the second time stamp; adjusting a timing of the SYNC output signal based on the time difference using a coarse time adjustment by adjusting a divide ratio of the divider circuit and using a fine time adjustment in the phase-locked loop based on a residue of a remainder of the time difference not accounted for by the coarse time adjustment.
           Furthermore, because omission element(s) in the claim would make the claim in the instant application broader, it would have been obvious to one of ordinary skill in the art at the time of the invention that the claim in the instant application is merely an obvious variation of the claim in the copending application. It is well settled that omission of an element and it function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 163 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 184 (CCPA 1969). In light of the foregoing discussion, the broad claim of the instant application is rejected as obvious double patenting over the narrower copending claim.

           Re claim 20,
           Claim 20 of U.S. Patent No. 11,088,816 recites of further comprising determining the closest edge by comparing the first time stamp to one or more time stamps of the first system clock signal.

Claim Rejections - 35 USC § 112

           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 10 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

            Claim 10 recites of “a second input terminal coupled…” in line 10. It is not clear whether the recited second input terminal of line 10 is the same to the second input terminal of line 3 or a different input terminal.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


           Claims 1 – 2, 5, 10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AN-1033 (“Delay Variation Measurement and Compensation”, Application Note, Renesas, February 8, 2019).

             Re claim 1, AN-1033 discloses of a method comprising: generating a SYNC output signal (OUT, The OUT signal on the right would be the synchronization pulse going to the PHY ToD load signal, Fig.5, Page 7), the SYNC output signal indicating when to update a time of day counter (PHY ToD load signal, Fig.5, Page 7 and Paragraph 3, Page 8); feeding back the SYNC output signal to an input terminal (local external feedback, Fig.5) as a SYNC feedback signal (on F of the PD, Fig.5); determining a clock edge of a first system clock signal (IN to the ZDB PLL of Fig.1) closest in time to a transition of a SYNC input signal (input to R after divider, Fig.1 and Fig.5) (IN and PD input R, Fig.2); determining a time difference between the clock edge of the first system clock signal and a transition of the SYNC feedback signal (phase detector, Fig.1 and Page 3); and adjusting a timing of the SYNC output signal based on the time difference (ZDB PLL, Figures 1 and 5, the timing of the SYNC output signal is adjusted based on the PD). 

             Re claim 2, AN-1033 discloses of generating a second system clock signal (VCO output, Fig.1) in a phase-locked loop (ZDB PLL, Figures 1 and 5; and generating the SYNC output signal by dividing the second system clock signal in a divider circuit (divider after VCO, Figures 1 and 5).

             Re claim 5, AN-1033 discloses of adjusting the timing of the SYNC output signal based on the time difference to obtain a zero delay SYNC output signal (aligned SYNC output signal, Pages 3 and 7) such that a time difference between the first system clock signal and the SYNC output signal is substantially zero (clock edge of SYNC input signal and SYNC output signal are aligned, Pages 3 and 7).

             Re claim 10, AN-1033 discloses of an apparatus comprising: a first input terminal (R, ZDB PLL of Figures 1 and 5) to receive an input SYNC signal (input to R after divider, Fig.1 and Fig.5); a second input terminal (input terminal as shown in Fig.1 to receive IN) to receive a first system clock signal (IN to the ZDB PLL of Fig.1); a phase-locked loop is coupled to the first system clock signal (PLL, Figures 1 and 5) and generates a second system clock signal (VCO output, Figures 1 and 5); a divider circuit to divide the second system clock signal (divider after VCO, Figures 1 and 5) and generate a SYNC output signal (OUT, The OUT signal on the right would be the synchronization pulse going to the PHY ToD load signal, Fig.5, Page 7); a time of day counter coupled to the SYNC output signal and configured to update a count value responsive to the SYNC output signal (PHY ToD load signal, Fig.5, Page 7 and Paragraph 3, Page 8); a second input terminal coupled to receive the SYNC output signal as a feedback SYNC signal (local external feedback on input terminal F, Fig.5); control logic (ZDB PLL of Figures 1 and 5) configured: to determine a closest edge of the first system clock signal to a transition of the SYNC input signal corresponding to a transition of the SYNC feedback signal (The rising edge of OUT is intended to align with edge 0, edge 5, edge 10, etc. of IN, Page 4, Fig.2); to determine a time difference between the transition of the SYNC feedback signal and the closest edge of the first system clock signal (phase detector, Fig.1 and Page 3); and to adjust a timing of the SYNC output signal based on the time difference (ZDB PLL, Figures 1 and 5, the timing of the SYNC output signal is adjusted based on the PD).

             Re claim 14, AN-1033 discloses of further comprising: control logic to adjust a timing of the SYNC output signal based on the time difference such that a time difference between subsequent transitions of the SYNC output signal and subsequent corresponding edges of the first system clock signal is substantially zero (see claim 5).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

  Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over AN-1033 in view of Balakrishnan et al (US 10,727,845).

Re claims 4 and 11, AN-1033 discloses all the limitations of claims 2 and 10 as well as detecting a transition of the SYNC input signal and a transition of the SYNC feedback signal (as shown in Fig.2); detecting a plurality of respective edges of the first system clock signal (edges 0 – 5, as shown in Fig.2); determining a closest one of the respective edges of the first system clock signal to the transition of the SYNC feedback signal (edge 0, Fig.2); and generating the time difference by determining a difference between the transition of the SYNC input signal (PD input R, Fig.5) and the closest one of the respective edges of the first system clock signal (edge 0, Fig.2). However, AN-1033 does not specifically disclose of generating time stamps based on the transitions of the SYNC input signal and the SYNC feedback signal and generating a plurality of third time stamps corresponding to respective edges of the first system clock signal.
Balakrishnan teaches of a PLL, where time stamps are generated to indicate when the edges occurred and supplied to the phase frequency detector (Col 4, Lines 11 – 14 and Lines 40 – 56, Fig.3).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to generated time stamps based on the transitions or edges of a signal to improve the PLL accuracy.

           Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AN-1033 in view of Nagaraj et al (US 2012/0319734).

          Re claims 9 and 18, AN-1033  teach all the limitations of claims 2 and 10 except of further comprising: after adjusting the timing of the SYNC output signal based on the time difference, waiting for a predetermined time period; and responsive to an end of the predetermined time period, readjusting the timing of the SYNC output signal based a newly determined time difference between a transition of a later SYNC feedback signal and another edge of the first system clock signal.
         Nagaraj teaches of after adjusting the timing of the SYNC output signal based on the time difference (PFD, #104, Fig.1), waiting for a predetermined time period (predetermined amount of time, Paragraph 0026); and responsive to an end of the predetermined time period, readjusting the timing of the SYNC output signal based a newly determined time difference between a transition of a later SYNC feedback signal and another edge of the first system clock signal (process repeated, Paragraphs 0026 – 0027).
            It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have set a predetermined time period to ensure the locking condition of the PLL for an efficient PLL operation.

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633